Case: 10-50020 Document: 00511320826 Page: 1 Date Filed: 12/14/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         December 14, 2010
                                     No. 10-50020
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk




UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

versus

DEON MANNING,

                                                   Defendant-Appellant.




                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 3:09-CR-565-1




Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*


       Deon Manning appeals following his guilty plea conviction. He contends
that he did not knowingly and freely waive his right to appeal the constitutional

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-50020 Document: 00511320826 Page: 2 Date Filed: 12/14/2010

                                  No. 10-50020

reasonableness of his sentence, and, as a result, he is entitled to argue on appeal
that the district court improperly sentenced him as a career offender and errone-
ously increased his base offense level based on post-arrest statements. He also
posits that counsel rendered ineffective assistance.
      As the government contends, Manning’s arguments regarding his sentence
are barred by the waiver-of-appeal provision in his plea agreement, which was
knowing, voluntary, and enforceable. See United States v. Robinson, 187 F.3d
516, 517 (5th Cir. 1999); United States v. Portillo, 18 F.3d 290, 292-93 (5th Cir.
1994); F ED. R. C RIM. P. 11(b)(1)(N). The record is insufficiently developed to ad-
dress Manning’s ineffective-assistance claims. See United States v. Cantwell,
470 F.3d 1087, 1091 (5th Cir. 2006). Thus, the judgment is AFFIRMED.




                                         2